In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00241-CV

____________________


VERYL L. PINK (DECEASED) AND CHARLCIE PINK, INDIVIDUALLY AND

AS REPRESENTATIVE OF THE ESTATE OF VERYL L. PINK, Appellants


V.


GOODYEAR TIRE & RUBBER COMPANY, ET AL., Appellees 

 


On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-174,531




MEMORANDUM OPINION

	Appellants filed a motion to dismiss its appeal as to all but two of the appellees.  The
motion is voluntarily made by the appellants prior to any decision of this Court.  Tex. R. App.
P. 42.1(a)(1).  We may dismiss an appeal unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.  Id.  A severable portion of the appeal
may be dismissed if the dismissal will not prejudice the remaining parties.  Tex. R. App. P.
42.1(b).  No party filed an objection to the motion.
	The motion to dismiss is granted.  The appeal of Veryl L. Pink (Deceased) and
Charlcie Pink, Individually and as Representative of the Estate of Veryl L. Pink, is dismissed
as to E.I. du Pont de Nemours and Company, Chevron U.S.A., Inc., Texaco Inc., Chevron 
Phillips Chemical Company LP, Individually and as Successor to Chevron Chemical
Company,  Huntsman  Petrochemical  Corporation,  Shell  Oil  Company,  ConocoPhillips
Company, Individually and f/k/a Phillips Petroleum Company, Huntsman Chemical
Company LLC, Successor in Interest to Huntsman Chemical Corporation.  The appeal of
Veryl L. Pink (Deceased) and Charlcie Pink, Individually and as Representative of the Estate
of Veryl L. Pink as to Goodyear Tire & Rubber Company and Texaco Refining & Marketing,
Inc. remains before the Court and will proceed in due course as Veryl L. Pink (Deceased) and
Charlcie Pink, Individually and as Representative of the Estate of Veryl L. Pink v. Goodyear
Tire & Rubber Company and Texaco Refining & Marketing, Inc.
	APPEAL DISMISSED IN PART.

 
							_____________________________
								STEVE McKEITHEN
								        Chief Justice

Opinion Delivered November 19, 2009

Before McKeithen, C.J., Gaultney and Horton, JJ.